Brewster, J.
(dissenting). The decision appealed from “ adhered ” to a prior decision made by a board member, dated October 14, 1946, which held claimant was “ * * * not entitled to be credited with his earnings within the State of New Jersey.” In the “ Opinion ” portion of that decision, *398preceding that holding and following the part headed, “ Findings of Fact,” it was stated: “ Claimant’s services within the State of New Jersey in nature and volume were so substantial that they may not be deemed incidental to his employment within the State of New York. His services, therefor, were not localized in that state.” I am unable to regard the matter just quoted other than as a finding of fact. As such it is supported by evidence and, it seems to me, as a matter of law renders the final determination correct.
The finding that claimant’s services in New Jersey were so substantial in their nature and volume as to preclude their localization in New York, is, it seems to me, in effect a finding that they were localized in New Jersey. It is without dispute that the work in question was performed entirely within New Jersey, and such is the statutory definition of when the service is “ deemed localized.” That definition is general. It defines localization of employment not only as to our State but as to any State wherein work is performed. (Labor Law, § 511, subd. 2.) That the board is not bound by technical and formal-rules of procedure (Labor Law, § 622, subd. 2), would seem to obviate a requirement that their finding should have been more explicit in order to be so considered. Moreover, there is no finding that the services in question were “ not localized in any state,” and it is expressly provided that it is only in such a case that the other tests as to what employment is covered by our statute, are to be applied. The fact that the board approved of the use of an additional but inapplicable test, whether or not with a correct result, does not invalidate the final determination.
Foster and Deyo, JJ., concur with Bussell, J.; Brewster, J., dissents in a memorandum in which Hill, P. J., concurs.
Decision of the Unemployment Insurance Appeal Board reversed on the law and facts and remitted for action in accordance with opinion.